







SUB-ADVISORY AGREEMENT
THIS SUB-ADVISORY AGREEMENT (this “Agreement”), dated as of August 3, 2020, is
entered into by and between (i) OFS Capital Management, LLC, a Delaware limited
liability company (the “Adviser”) and (ii) CIM Capital IC Management, LLC, a
Delaware limited liability company (the “Sub-Adviser”).
W I T N E S S E T H:
WHEREAS, pursuant an Investment Advisory and Management Agreement dated July 15,
2016 (the “Investment Advisory Agreement”) by and between the Adviser and
Hancock Park Corporate Income, Inc. (the “Company”), a Maryland corporation and
a closed-end non-diversified management investment company that has elected to
be treated as a business development company under the Investment Company Act of
1940, as amended (the “Investment Company Act”), which has been approved by the
Company’s Board of Directors (the “Board”), the Company has appointed the
Adviser to furnish investment advisory and other services to the Company;
WHEREAS, the Investment Advisory Agreement permits the Adviser to appoint a
sub-advisor to provide certain advisory services in connection with the
operation of the Company;
WHEREAS, the Adviser wishes to use the Sub-Adviser’s services and capabilities
during the term of this Agreement and the Sub-Adviser is willing to provide such
services and capabilities to the Adviser, all on the terms and conditions
contained in this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:
1.Appointment. The Adviser hereby appoints the Sub-Adviser and the Sub-Adviser
hereby accepts its appointment, to provide, among other services, evaluation and
advice on the Company’s private capital market strategy, including market trends
and terms, financial and strategic planning advice and analysis, interpreting
market demand for products, assistance in the establishment of operational
readiness and selecting and negotiating engagements with third party service
providers, and coordination related to the dissemination of customary
information to interested parties (collectively, the “Services”).


2.Representations.


a)Adviser Representations. The Adviser represents that: (i) it is registered as
an investment adviser under the Investment Advisers Act of 1940, as amended (the
“Investment Advisers Act”); (ii) it is duly authorized and empowered to enter
into and perform its obligations under this Agreement; (iii) the execution and
delivery of this Agreement does not constitute a breach of or default under (A)
any provision of applicable law, rule or regulation, (B) the Adviser’s governing
documents, or (C) any agreement, judgment, injunction, order, decree, contract
or other instrument binding upon the Adviser; (iv) it has adopted a written code
of ethics complying with the requirements under Rule 17j-1 under the Investment
Company Act and Rule 204A-1 under the Investment Advisers Act and has provided
the Sub-Adviser with a copy of that code; and (iv) this Agreement is a legally
valid and binding obligation of the Adviser enforceable in accordance with its
terms. The Adviser will notify the Sub-Adviser immediately if any of these
representations ceases to be accurate.


- 1 -

--------------------------------------------------------------------------------









b)Sub-Adviser Representations. The Sub-Adviser represents that: (i) it is
registered as an investment adviser under the Investment Advisers Act; (ii) it
is duly authorized and empowered to enter into and perform its obligations under
this Agreement; (iii) the execution and delivery of this Agreement does not
constitute a breach of or default under (A) any provision of applicable law,
rule or regulation, (B) the Sub-Adviser’s governing documents, or (C) any
agreement, judgment, injunction, order, decree, contract or other instrument
binding upon the Sub-Adviser; (iv) this Agreement is a legally valid and binding
obligation of the Sub-Adviser enforceable in accordance with its terms; (v) it
has adopted a written code of ethics complying with the requirements under Rule
17j-1 under the Investment Company Act and Rule 204A-1 under the Investment
Advisers Act and has provided the Adviser with a copy of that code; (vi) it has
completed, obtained and performed, and will maintain in full force and effect
during the term of this Agreement, all registrations, filings, approvals,
authorizations, consents or examinations required by any governmental authority
or other regulatory agency by reason of its activities as contemplated by this
Agreement; (vii) it creates and maintains books and records as required by the
Investment Advisers Act and Securities and Exchange Commission rules thereunder;
and (viii) it, its directors, officers, partners, employees and agents shall
conduct all activities to be performed hereunder in compliance with the
Investment Advisers Act and the rules and regulations thereunder, and all other
applicable laws and regulations to the activities performed hereunder. The
Sub-Adviser will notify the Adviser immediately if any of these representations
ceases to be accurate.


3.Compliance and Notification. The Sub-Adviser shall, at its expense, (i) comply
with all federal and state securities and other laws as necessary to perform the
Services, and shall provide the Adviser with written assurances of such
compliance upon request, (ii) maintain on a current basis all required filings
under applicable federal and state laws, and (iii) adhere to industry-standard
written information security plans and measures. The Sub-Adviser shall promptly
notify the Adviser of (x) any material changes in its personnel, financial
condition, ownership or operations, or (y) any investigations of, or actions
taken against the Sub-Adviser or any of its employees by any state or federal
regulatory agency or law enforcement, which is likely to impair or adversely
affect the Sub-Adviser’s ability to fulfill its commitment under this Agreement.
The Sub-Adviser shall notify the Adviser in the event that there is any change
of control or ownership of the Sub-Adviser that would constitute an assignment
of an investment advisory contract for purposes of Section 15(a) of the
Investment Company Act, in each such case prior to such change if the
Sub-Adviser is aware of such change, but in any event, not later than promptly
after such change.


4.Examination of Records. The Sub-Adviser shall permit examiners of state and
federal regulators with jurisdiction over the Adviser to examine its books,
records and operations upon reasonable advance notice to Sub-Adviser and at
reasonable times during normal business hours.


5.Fees and Expenses.


a)
Sub Advisory Fee. At the end of each calendar quarter (the “Measurement Date”),
the Adviser shall pay to the Sub-Adviser a fee (the “Sub-Advisory Fee”)
calculated by (i) taking the amount of total management fees (base management
fees plus any incentive fees) payable to the Adviser by the Company as of each
such Measurement Date (the “Quarterly Management Fees”) and multiplying the
amount of such of Quarterly Management Fees by a fraction, the numerator of
which shall equal the total amount of unlevered equity capital attributable to
the sale of the common stock of the Company through the end of the Measurement
Date (the “Total Equity Capital”) minus $29,512,462 and the denominator of which
shall equal the Total Equity Capital (such product, the “Adjusted Management Fee
Amount”) and (ii) multiplying the Adjusted Management Fee Amount by 0.50. In
connection with each quarterly payment



- 2 -

--------------------------------------------------------------------------------





of the Sub-Advisory Fee, the Adviser shall provide in writing the basis for the
calculation of such Sub-Advisory Fee. In the event that the Sub-Adviser believes
that there has been an error in such calculation, the Sub-Adviser shall promptly
notify the Adviser of such belief and provide its view of the appropriate
calculation in writing. In such event, the Adviser may either accept the
Sub-Adviser’s revised calculation or continue the discussion to resolve the
disagreement as to the Sub-Advisory Fee amount and calculation.


b)
Allocation of Cost and Expenses. Commencing on the date hereof, the Sub-Adviser
or its affiliates will bear offering expenses of the Company for legal,
accounting, printing and other offering expenses, including costs associated
with technology integration between the Company’s systems and those of its
participating broker-dealers, permissible due diligence reimbursements,
marketing expenses, employment costs and direct expenses of the Adviser’s or
Sub-Adviser’s employees, employees of its affiliates and others while engaged in
marketing the Company’s common stock, which will include development of
marketing materials and marketing presentations and training and educational
meetings and generally coordinating the marketing process for the Company
(“Offering Expenses”). Employment costs shall include fully loaded direct and
indirect costs (i.e., salary, cost of benefits, bonuses, vacation time,
facilities costs etc.) of such employees following a comprehensive methodology
that the applicable entity has put in place, which is based primarily on such
employee’s time. The Sub-Adviser will be entitled to receive reimbursement from
the Company of Offering Expenses it or its affiliates have paid on behalf of the
Company, up to 1.5% of the aggregate gross proceeds of the Company’s private
placement offering on a best efforts, continuous basis of up to $200,000,000
shares of the Company’s common stock. Following the three-year anniversary of
the date on which any Offering Expenses are incurred, the Sub-Adviser will not
be entitled to receive any reimbursement from the Company of such Offering
Expenses the Sub-Adviser or its affiliates have paid on behalf of the Company.
Any such reimbursement by the Company will be allocated first to reimburse any
Reimbursable Expenses (as defined in the Investment Advisory Agreement) incurred
by the Adviser or its affiliates and eligible for reimbursement pursuant to the
Investment Advisory Agreement.



6.Termination and Enforcement.


a)Term. This Agreement shall commence on the date hereof. This Agreement shall
remain in effect for two years after such date, and thereafter shall continue
automatically for successive annual periods; provided that such continuance is
specifically approved at least annually by:


i.
the vote of the Board, or by the vote of holders of a majority of the
outstanding voting securities of the Company; and



ii.
the vote of a majority of the Company’s directors who are not “interested
persons” (as such term is defined in Section 2(a)(19) of the Investment Company
Act) of any party hereto, in accordance with the requirements of the Investment
Company Act.



- 3 -

--------------------------------------------------------------------------------









b)Termination for Convenience. Either party may terminate its participation in
this Agreement at any time upon 30 days’ prior written notice to the other
party.


c)Termination for Cause. This Agreement may be terminated as to either party, by
delivery of written notice thereof to such party (by the other party), as
follows:


i.
upon the dissolution or other termination of existence of such party;



ii.
upon the application or consent by such party for the appointment of any
receiver, trustee or similar officer for all or a substantial part of its
property, or the appointment of any such receiver, trustee or similar officer
without the application or consent of such party which is not discharged or
bonded within 60 days;



iii.
upon the commencement by such party of any bankruptcy, insolvency,
reorganization, readjustment of debt, dissolution, liquidation or similar
proceedings, or involuntary commencement against such party of any such
proceeding which is not discharged or bonded within 60 days; or



iv.
should such party commit fraud or misapply funds.



d)Termination Upon Assignment. This Agreement shall automatically terminate in
the event of its “assignment” (as such term is defined for purposes of Section
15(a)(4) of the Investment Company Act); provided that nothing herein shall
cause this Agreement to terminate upon or otherwise restrict a transaction that
does not result in a change of actual control or management of the Sub-Adviser.


e)Rights upon Termination. Notwithstanding the termination of this Agreement,
its provisions will remain in effect with respect to any payments due for any
periods during which this Agreement was in effect prior to its termination, and
the Sub-Advisory Fee payable to the Sub-Adviser will be prorated to the date of
termination if the termination is not as of the last day of a calendar quarter.
Upon termination of this Agreement, the Sub-Adviser shall use commercially
reasonable efforts to return or destroy or cause to be returned or destroyed, in
a prompt manner, all of the Adviser’s Confidential Information (as hereinafter
defined) regardless of the medium. The Sub-Adviser shall comply with the
Adviser’s specific instructions and will certify to such return and destruction
as requested by the Adviser. Notwithstanding the foregoing, the Sub-Adviser may
retain such Confidential Information as is required by applicable law,
regulation or order, or by its internal compliance or electronic backup policies
and procedures, provided that any retained Confidential Information shall remain
subject to the obligations of confidentiality set forth in this Agreement
notwithstanding its termination.


f)Survival. The following sections of this Agreement shall also survive any
termination or expiration of this Agreement: Section 3 (Compliance and
Notification - relating to the period of the Agreement), Sub-Section 6.e (Rights
upon Termination), Section 8 (Reporting -for the period of the Agreement)
Section 10 (Performance and Liability), Section 11 (Confidentiality; Information
Security) and Section 13 (Miscellaneous).


- 4 -

--------------------------------------------------------------------------------









g)Enforcement. In the event a party (the “Non-Breaching Party”) believes in good
faith that another party (a “Breaching Party”) is in material breach of, or
otherwise not complying with its material obligations under this Agreement, the
Non-Breaching Party may provide the Breaching party with a written notice in
accordance with Section 13.g below describing, in reasonable detail, the nature
of the alleged breach or non-compliance. Following delivery of such written
notice, the parties shall attempt, in good faith, to resolve their dispute over
the course of a period of thirty (30) days. In the event the parties are unable
to resolve their dispute within such thirty (30) day period, the Non-Breaching
Party may pursue any available remedies it believes it has at law or in equity.


7.Non-Exclusivity. Each party understands that this is a non-exclusive agreement
and that the other party may obtain or provide similar advisory and sub-advisory
services from other persons. The Sub-Adviser understands that the Adviser and
its affiliates provide investment advisory and other services, and may retain
other firms to provide investment advisory or sub-advisory services that may be
similar or different to the Services provided by the Sub-Adviser, and that the
Adviser is under no obligation to obtain advisory or sub-advisory services from
the Sub-Adviser.


8.Reporting. The Sub-Adviser shall timely furnish to the Adviser any and all
information relating to the Sub-Adviser’s Services under this Agreement as
reasonably requested by the Adviser.


9.Separateness. The Adviser and the Sub-Adviser shall maintain and preserve the
separateness of their respective businesses, keep separate books and records,
have separate letterhead and business cards for their respective personnel, and
take steps designed to assure that each third party conducting business with the
Adviser or the Sub-Adviser is aware of the identity of the entity with which it
is conducting business. The Adviser and the Sub-Adviser shall act cooperatively
in assuring their activities conform to this Agreement and applicable laws and
regulations.


10.Performance and Liability.


a)The Sub-Adviser shall act with the care, skill, prudence and diligence of a
professional investment adviser.


b)Each party shall at its own expense indemnify, defend and hold harmless the
other party and its affiliates and their respective directors, officers,
employees, agents, representatives or advisors, successors and assigns, and all
other persons and entities acting on behalf of or under the control of such
party, harmless from, for and against any and all claims, demands, suits, causes
of action, debts or liabilities, losses, judgment, damages, costs (including all
reasonable attorney’s fees), expenses, fines and penalties (collectively, the
“Claims”) to the extent arising out of or as a result of fraud, bad faith, gross
negligence or willful misconduct of such party, its employees or agents. The
indemnified party hereby agrees to advise the indemnifying party of any Claim
promptly after receipt of the notice thereof; provided, however, that the
indemnified party’s right to indemnification hereunder shall not be limited by
its failure to promptly advise the indemnifying party of any such Claim, except
to the extent that the indemnifying party is prejudiced by such failure. The
indemnifying party shall have the right, at its option, to assume the control of
the Claim in respect of which indemnity may be sought hereunder, including the
employment of counsel with respect thereto, in which event, except as provided
below, the indemnifying party shall not be liable for the fees and expenses of
any other counsel retained by any indemnified party in connection with such
Claim. In any such Claim of which indemnifying party shall have so assumed, any
indemnified party shall have the right to participate and to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party (and not the indemnifying party) unless (i) each party
shall have mutually agreed


- 5 -

--------------------------------------------------------------------------------





in writing to the retention of such counsel, or (ii) the named parties to any
such litigation or proceeding (including any impleaded parties) include both
parties and representation of both parties by the same counsel would, in the
opinion of counsel to the indemnified party, be inappropriate due to actual
legal conflict of interest. The indemnifying party agrees to keep the
indemnified party informed of the status of any Claim hereunder. The
indemnifying party will not, without the prior written consent of the
indemnified party (which consent shall not be unreasonably withheld), settle any
Claim unless such settlement includes an express, complete and unconditional
release of the indemnified party with respect to all Claims; such release to be
set forth in an instrument signed by all parties to such settlement.


c)Except as otherwise expressly provided in this Section 10, the Sub-Adviser
shall in no event have any liability to the Adviser under or as a result of this
Agreement or the performance of the Services, except to the extent such
liability results from the gross negligence or willful misconduct of Sub-Adviser
or breach of this Agreement by Sub-Adviser. Without limiting the generality of
the foregoing, the Sub-Adviser will not be liable to the Adviser for: (i) any
loss of profits, loss of revenue, loss of reputation or goodwill; (ii) any
indirect, special or consequential loss; or (iii) any exemplary or punitive
damages, whether arising in contract, tort, negligence, misrepresentation, for
breach of duty (including without limitation statutory duty) or otherwise.
Nothing in this Section 10(c) shall limit the liability of Adviser to the
Sub-Adviser for the payment of fees under this Agreement.


11.Confidentiality; Information Security. All information and advice furnished
by either party to the other (or obtained by the Sub-Adviser from the Company in
connection with providing Services under this Agreement) shall be treated as
confidential (“Confidential Information”) and shall not be disclosed to
unaffiliated third parties unless requested by a regulatory authority or as
otherwise required by law. Information to be treated as Confidential Information
includes, without limitation, all “non-public personal information” as defined
in Title V of the Gramm-Leach Bliley Act and its implementing regulations. The
Sub-Adviser and its officers, directors, employees, agents and vendors shall not
use the Adviser’s Confidential Information for any purpose other than to provide
the Services contracted for in this Agreement for the sole benefit of the
Adviser and the Company; provided, however, that the Sub-Adviser will not
violate the foregoing if it uses the Adviser’s Confidential Information in
connection with other written agreements entered into between the Sub-Adviser
and the Adviser or the Adviser’s affiliates, for the sole benefit of the Adviser
or its affiliates. The parties shall use appropriate measures to: (i) safeguard
the security and confidentiality of Confidential Information; (ii) protect
against the destruction, loss, alteration of or unauthorized access to
Confidential Information; and (iii) ensure the proper disposal of Confidential
Information. In the event that the Sub-Adviser becomes aware of an incident of
unauthorized access to, compromise or breach of the Adviser and/or the Company’s
Confidential Information, the Sub-Adviser shall immediately notify the Adviser
of the incident and shall immediately coordinate with the Adviser to investigate
and prevent the incident or mitigate or remedy the effects of the incident. The
Sub-Adviser shall provide updates to the Adviser of the Sub-Adviser’s efforts to
correct or prevent such compromise, as frequently as necessary to keep the
Adviser fully apprised of the investigation and the status of any corrective or
remedial steps taken by the Sub-Adviser.


- 6 -

--------------------------------------------------------------------------------







12.Books and Records. In compliance with the requirements of Rule 31a-3 of the
Investment Company Act, the Sub-Adviser hereby agrees that all records which it
maintains for the Company are the property of the Company and further agrees to
surrender promptly to the Company copies of any of such records in the event of
termination of this Agreement. The Sub-Adviser further agrees to preserve for
the periods prescribed by Rule 31a-2 of the Investment Company Act, if
applicable, the records required to be maintained by the Securities and Exchange
Commission, if applicable, with respect to the Services provided by the
Sub-Adviser hereunder. For avoidance of doubt, the Sub-Adviser shall be
permitted to include performance information of the Company in materials
produced by it subject to compliance with all applicable securities laws and
regulations and any applicable FINRA guidance, and such performance information
shall not be Confidential Information of the Company.


13.Miscellaneous.


a)Amendments. This Agreement may be amended, supplemented or waived at any time
and from time to time by an instrument in writing signed by each party hereto,
or their respective permitted successors or assigns.


b)Counterparts. This Agreement may be executed through the use of separate
signature pages and in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all the parties,
notwithstanding that all the parties are not signatories to the same
counterpart.


c)Electronic Signatures. The words, “execution,” “signed,” “signatures” and
words of like import shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law.


d)Severability. If any one or more of the covenants, agreements, provisions or
terms of this Agreement shall be for any reason whatsoever held invalid, then
such covenants, agreements, provisions, or terms shall be deemed severable from
the remaining covenants, agreements, provisions, and terms and shall in no way
affect the validity of enforceability of the other provisions of this Agreement.


e)Transfers and Assigns. Neither this Agreement nor any interest or obligation
in or under this Agreement may be transferred or assigned by any party hereto
without the prior written consent of each other party.


f)Binding Effect: Successors. This Agreement shall be binding upon the parties,
shall inure to the benefit of, and shall be binding upon, any permitted
successors or assigns of the parties,


g)Notices. Any notice or communication in respect of this Agreement shall be
sufficiently given to a party if in writing and delivered in person, by hand, or
by email, at the mailing address or email address set out in Exhibit A attached
hereto, or to such other address as shall be notified in writing by one party to
the other.


h)Parties to this Agreement. Nothing herein shall in any manner create any
obligations or establish any rights against any non-party to this Agreement or
in favor of any person not a party to this Agreement.


- 7 -

--------------------------------------------------------------------------------





i)Governing Law, Litigation, Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such jurisdiction and without
giving effect to its choice or conflict of laws rules or principles, and in a
manner not in conflict with the provisions of the Investment Company Act, as
applicable. No claim or dispute of any kind or nature whatsoever arising out of
or in any way relating to this Agreement may be commenced, presented or
continued in any court other than the courts of the State of New York located in
the City and County of New York or in the United States District Court for the
Southern District of New York, which courts shall have exclusive jurisdiction
over the adjudication of such matters, and the parties consent to the
jurisdiction of such courts and personal service. In addition, the parties
hereby waive any right to a trial by jury with respect to any such dispute or
matter. In the event of litigation relating to this Agreement, the prevailing
party (as determined by a court of competent jurisdiction) shall be entitled to
recover its costs and expenses (including, without limitation, legal fees and
expenses) incurred in connection with such litigation from the non-prevailing
party.


j)No Joint Venture. Nothing in this Agreement may be interpreted or construed to
create any joint venture, employment, partnership or other relationship between
the Sub-Adviser and the Adviser.


k)Entire Agreement. This Agreement contains the entire understanding between the
Adviser and the Sub-Adviser concerning the subject matter of this Agreement, and
supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties on this subject matter.






[Remainder of page has been intentionally left blank]






- 8 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereinabove written.
 
ADVISER


OFS CAPITAL MANAGEMENT, LLC


By: /s/ Tod K. Reichert
Name: Tod K. Reichert
Title: Managing Director
 
 
 
SUB-ADVISER


CIM CAPITAL IC Management, LLC


By: /s/ David Thompson
Name: David Thompson
Title: Vice President
 
 















--------------------------------------------------------------------------------









Exhibit A




OFS CAPITAL MANAGEMENT, LLC
10 South Wacker Drive, Suite 2500
Chicago, IL 60606
Attention: Tod K. Reichert, General Counsel
Email: treichert@ofsmangement.com
Tel: 847-734-2047
Fax: 847-734-7910


CIM CAPITAL IC MANAGEMENT, LLC
4700 Wilshire Blvd
Los Angeles, CA 90010
Attention: David Thompson, Vice President
Tel: 323-860-7413






